IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 02-10356
                         Summary Calendar



TERRY BLANKENSHIP,

                                         Plaintiff-Appellant,

versus

GARY L. JOHNSON; JANIE COCKRELL;
JOSEPH KEITH PRICE,

                                         Defendants-Appellees.

                       --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                       USDC No. 2:01-CV-324
                       --------------------
                          August 9, 2002
Before DAVIS, WIENER, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Terry Blankenship, Texas prisoner # 318299, appeals from the

dismissal of his 42 U.S.C. § 1983 complaint.   Blankenship’s

notice of appeal from the district court’s judgment dismissing

his complaint is untimely.   See Air Line Pilots Ass’n v.

Precision Valley Aviation, Inc., 26 F.3d 220, 223-24 (1st Cir.

1994) (motion struck for failure to comply with the local rules

does not toll the time period for filing a notice of appeal).


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-10356
                                -2-

     Blankenship’s notice of appeal is timely with respect to the

district court’s denial of his third motion for new trial or

reconsideration.   Blankenship, however, offers no argument with

respect to the district court’s denial of the motion.     Although

the court liberally construes the briefs of pro se appellants,

arguments must be briefed to be preserved.   Yohey v. Collins, 985
F.2d 222, 225 (5th Cir. 1993); see also American States Ins. Co.

v. Bailey, 133 F.3d 363, 372 (5th Cir. 1998).   Because

Blankenship has failed to brief the only issue properly before

the court, his appeal is DISMISSED.   See 5TH CIR. R. 42.2.

     APPEAL DISMISSED.